Citation Nr: 1116520	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  09-05 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine.


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, had active service from November 1976 to March 1977, and from June 1977 to November 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming, which in relevant part denied service connection for degenerative disc disease of the lumbar spine with a pinched nerve.  

The Veteran had requested a Board personal hearing via video-teleconference to be held at the RO before the Board in Washington, DC.  A hearing was scheduled in June 2010; however, the Veteran requested that be rescheduled.  That request was granted and another hearing, via video-teleconference, was rescheduled in March 2011.  The Veteran failed to appear for the hearing; therefore, the request for a Board personal hearing is deemed waived.


FINDINGS OF FACT

1.  The Veteran experienced an acute low back strain in service in July 1978, without chronic symptoms of low back disorder in service.  

2.  The Veteran did not experience continuous post-service symptoms of low back disability. 

3.  Arthritis of the lumbosacral spine did not manifest to a compensable degree within one year of service separation in November 1978. 

4.  The Veteran sustained post-service back injuries in 2000 and 2005. 

5.  Degenerative disc disease of the lumbar spine, also diagnosed as lumbar spine spondylosis, is not related to service.


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2002& Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.313 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at                38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2010), VA has a duty to notify and assist claimants.  The VCAA provides that VA has a duty to notify claimants of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

By letter dated in June 2007, the RO provided the Veteran pre-adjudication notice for the claim for service connection for degenerative disc disease of the lumbar spine.  This notification substantially complied with the VCAA notice requirements of identifying the evidence necessary to substantiate a claim, and the relative duties of VA and the claimant to obtain evidence.  Appropriate notice regarding disability ratings and effective dates was provided in the same letter in June 2007.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R.               § 3.159(c).  In this case, the Veteran's service treatment records, VA treatment records, and private treatment records are on file.   38 U.S.C.A. § 5103A(c);          38 C.F.R. § 3.159(c)(1)-(3).  

The Board acknowledges that, prior to submitting his claim, the Veteran reported to VA medical personnel in March 2007 that he had applied for Social Security Disability benefits, that he was not receiving any Social Security Disability benefits, and that he had had a hearing regarding Supplemental Security Income (SSI).  The Board observes that the Veteran never indicated for which medical disorder he had claimed SSI disability (VA treatment reports list many), or whether he actually submitted an application with medical evidence, as opposed to it being his intention to submit applications.  Throughout the private and VA medical treatment reports of record, the Veteran vaguely dates his back problems as spanning his "whole life"; however, on his June 2007 claim form he dated the onset of his disability as being June 2005, and never once did he refer to a particular incident or injury in service to any of his treating practitioners.  His private treatment records contain no mention of his military service at all.  

As the Board finds as a fact, below, that the Veteran's in-service back injury was not chronic, that he separated from service without chronic symptoms of a lumbar spine disability, and that the evidence shows no continuous post-service symptoms of back disorder after service separation, any potential medical records that may have accompanied these applications would necessarily have been created later in time to the earlier, more contemporaneous in-service and immediate post-service evidence, so would be far outweighed by the other lay and medical evidence of record, including the Veteran's own, previously reported histories for treatment or compensation purposes.  For this reason, any SSA records so would not be relevant, as they would not tend to prove in-service chronic disability, and any histories of in-service or post-service symptoms would be far outweighed by the other, more contemporaneous lay and medical evidence of record, so would have no reasonable possibility of substantiating the Veteran's claim for service connection.  Therefore the Board declines to remand to search for possible Social Security Disability or SSI records as they are not relevant, and there is no suggestion they would assist the Veteran to substantiate his claim for service connection.  

In October 2008 the Veteran was afforded a VA spine examination.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, to include his service treatment reports which were noted extensively, recorded his current complaints, conducted an appropriate physical examination, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  For these reasons, the Board concludes that this examination is adequate for purposes of rendering a decision in this appeal.  See 
38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not contended otherwise.  For all the foregoing reasons, the Board concludes that VA's duties to the Veteran to notify and assist him have been fulfilled with respect to the issue on appeal.

Service Connection for a Low Back Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A.        § 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d). 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

In his June 2007 claim seeking service connection for degenerative disc disease of the lumbar spine, with a pinched nerve, the Veteran dated the disability's onset as being June 2005.  As the Veteran has been without a representative throughout the adjudication of this claim, the Board is mindful of its obligations to thoroughly explain its reasoning and findings.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did sustain a back injury, what service medical personnel assessed as an acute ligament strain to the low back, in July 1978 in service, but that lumbar spine symptoms were not chronic in service.  Service treatment records include a June 1977 entrance Report of Medical Examination that found the spine clinically normal.  An emergency room report dated in July 1978 shows that the Veteran was treated for pain in the mid-to-low back after heavy lifting days before.  He reported to the treating personnel that he had had a back injury two years prior, which would have been prior to service, though he never stated what kind of injury or how it was incurred.  Following an examination, the treating personnel assessed an acute ligament strain of the low back.  A follow-up evaluation two days later noted the Veteran complained of pain, that the Veteran reported a long history of low back pain, and had a low pain threshold at the examination, but the treating personnel found his spine straight and non tender and assessed status post low back pain mild.  He was given a temporary limitation of no lifting over 20 pounds for three days.  There were no other complaints regarding the low back in service and on the November 1978 Report of Medical Examination, for purposes of separation, the spine was found to be clinically normal.  On the November 1978 Report of Medical History the Veteran indicated in the negative for recurrent back pain.       

The Veteran's service treatment records indicate that his sole complaint for lumbar spine pain resolved with treatment and was considered acute by service treating personnel.  The Veteran was not placed on permanent profile or permanent restriction in service because of the lumbar spine.  A complete review of the service treatment records reveals the Veteran was a frequent visitor to service medical facilities, including the orthopedic clinic, for a variety of other disorders, yet he complained about his lumbar spine only in July 1978.  Even after July 1978, the Veteran sought treatment for another injury (ankle), yet his complaint included no reference to his lumbar spine.  Therefore, the Veteran demonstrated by his behavior that when he needed medical care, he sought it out.  

The November 1978 Report of Medical Examination for separation found the spine to be clinically normal.  Also, in the November 1978 separation examination "Report of Medical History," the Veteran checked in the negative for recurrent back pain.  The clinical examination at service separation does not reflect clinical findings or a diagnosis of a lumbar spine disorder at service separation.  As noted above, an injury incurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of a lumbar spine disorder has not been continuous since service separation in November 1978.  As indicated, at the November 1978 service separation examination, the Veteran denied any disability or symptoms of the lumbar spine, and his lumbar spine was clinically evaluated as normal.  Following service separation in November 1978, the evidence of record shows no complaints, diagnosis, or treatment for any lumbar spine disorder until June 2005.  The absence of post-service complaints, findings, diagnosis, or treatment after service prior to June 2005 is one factor that tends to weigh against a finding of either chronic lumbar spine symptoms in service or continuous symptoms of a lumbar spine disorder after service separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  

The Board finds that the Veteran did not experience continuous symptoms of a lumbar spine disorder after service separation in November 1978.  The private treatment reports of record, which begin in June 2005, are strikingly uniform in their failure to mention the Veteran's service or any incident in service or any complaints of pain attributed to service.  Instead, there is an occasional observation that the Veteran has a "history" of back problems with no dated onset or etiology.  The private evaluation dated June 2005 assessed the Veteran's low back pain as secondary to radiculopathy on the left, after he complained of back pain after lifting a piano.  In June 2007 he sought private treatment for his low back pain after slipping down his stairs.  The private physician noted he had a history of back pain and a bulging disc at L5-S1; the physician assessed exacerbation of chronic low back pain without significant neurologic deficits.  

VA treating practitioners assessed lumbar spondylosis, without radiculopathy, in March 2007, with no opinion as to etiology.  While VA treatment reports include evaluations describing his service and an incident that ultimately resulted in his left eye being service-connected for a disability, again the Veteran never attributed his lumbar spine to any injury in service.  See also June 2007 VA Form 21-526.  The Veteran reported again to VA personnel that he had back pain his "whole life,"and he reported he had not worked since he was injured in May 2005, moving a piano.  Other than the vague complaints of back pain his "whole life," which would include childhood, adolescence, and his entire adulthood, there remains no treatment report dated between his November 1978 separation from service and the June 2005 request for private treatment after experiencing pain lifting, or moving, a piano, a period which spans nearly 27 years.   

While the Veteran is competent to state that he had back symptoms at any time, including in service, the Board finds that the Veteran's more recent assertions of chronic lumbar spine symptoms and pain experienced after the June 2005 move of a piano, made in the context of the June 2007 claim for service connection (disability compensation) for a lumbar spine disorder, and for treatment purposes, outweigh the Veteran's own general histories that he previously gave for treatment purposes.  For example, the Veteran's recent statements of continuous post-service lumbar spine symptoms ("whole life") are inconsistent with VA treatment records.  In a March 2007 VA treatment entry, specifically, a pain psychology evaluation, the Veteran reported his pain began in June 2005 when he was moving a piano and felt a snap.  In no VA treatment report did he attribute any lumbar spine symptoms to any incident or injury in service, yet the June 2005 incident of moving a piano is referenced by him repeatedly.  See also March 2008 Notice of Disagreement.  

As the statements made to private and VA physicians in June 2005 and March 2007 were made during the course of treatment, they are afforded greater probative weight than other more recent statements made in conjunction with the Veteran's claim for disability compensation benefits.  For treatment, the Veteran would be expected to give a full and accurate history to get good treatment; and in none of these examinations does the Veteran mention chronic lumbar spine symptoms in service or continuous lumbar symptoms since service.  See Rucker, 10 Vet. App. 73 (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); Cartright, 2 Vet. App. 24, 25; Pond v. West, 12 Vet. App. 341 (1991).  

The Board further finds that the weight of the evidence demonstrates that the Veteran's current lumbar spine disorder is not related to his active service.  In the October 2008 VA spine examination, the Veteran reported chronic low back pain, that he had suffered a (post-service) workplace injury to his cervical spine in 2000 when he was thrown into a doorway, which ultimately resulted in surgery and the fusion of his C4-C5 discs, and that he had not worked since he injured his back moving a player piano, now dated as having occurred in 2004.  He reported that he was laid off work after that injury.  The VA examiner noted the service treatment reports contained the July 1978 report of an acute ligamentous strain of the low back, in addition to other in-service injuries that included a head injury and a boxer's fracture.  Following an objective examination and a lumbar spine MRI study, the VA examiner assessed mild spondylosis of the lumbar spine.  

When the October 2008VA examiner's statement is read in the context of the history reported, clinical findings, and reasons given, the opinion tends to weigh against an association of the current low back disability to service.  The VA examiner  essentially offered a negative opinion by indicating that, based on the 

available evidence and review of the claims file, it would be speculation to relate the degenerative disc disease of the lumbar spine to service.  The reasons given that demonstrate the lack of such association with service include that there were so other likely etiologies, specifically, the Veteran's report in 1978 of having injured his low back two years earlier (prior to service), then the Veteran's denial of recurrent back pain at the November 1978 separation examination, and then other post-service back injuries that incurred during post-service occupations.  The Board finds October 2008 VA spine examination sufficient and its negative opinion to be probative. 

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms, and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical 

opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The October 2008 VA spine opinion is sufficient, competent, and probative medical evidence because it is factually accurate and supported by an adequate rationale.  The examiner was informed of the pertinent evidence, including the Veteran's contentions of lumbar spine pain that was chronic, the full extent of his service treatment records, including his vague report of a past injury to service treating personnel, as well as his varied post-service occupations and injuries.  The VA examiner supplied a rationale for the opinion, though phrased as an inability to articulate an opinion without resort to speculation, which was in effect a negative opinion regarding a relationship between the Veteran's 1978 complaint in service and his current lumbar spine disorder.  

The Board finds the weight of the evidence demonstrates no relationship between the Veteran's current lumbar spine disability, claimed as degenerative disc disease with a pinched nerve, and diagnosed as mild lumbar spine spondylosis, and his military service.  The only probative nexus opinion on file, in October 2008, which included a review of the claims file, weighs against the claim.  In addition, there is no factual basis for an opinion of nexus to service, as the evidence demonstrates no chronic disability in service and no continuous post-service low back symptoms to establish a nexus or to establish a factual basis for an opinion of nexus to service.  For these reasons, the Board finds that the lay and medical evidence that is of record weighs against the claim for service connection for a lumbar spine disorder, and outweighs the Veteran's more recent contentions regarding chronic in-service symptoms and continuous post-service lumbar spine disorder symptoms.  


For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for degenerative disc disorder of the lumbar spine, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for degenerative disc disease of the lumbar spine is denied.



____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


